Citation Nr: 1642607	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  04-00 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for myasthenia gravis due to exposure to chemical herbicides. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of use of the left upper extremity (originally claimed as brittle bones and loss of use of the left arm). 

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin cancer due to exposure to chemical herbicides. 

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hypertension, to include as secondary to the service-connected anxiety disorder (claimed as posttraumatic stress disorder (PTSD)).

5.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for spina bifida occulta with recurrent lumbosacral strain and arthritis. 

6.  Entitlement to service connection for residuals of heat stroke. 

7.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension and the service-connected anxiety disorder. 

8.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder for the period from August 23, 2005 to July 30, 2015 and 50 percent thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1972. 

These matters come to the Board of Veterans' Appeals (Board) on appeal, in part, from a February 2003 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied service connection for myagenis gravis and skin cancer, each to include as due to Agent Orange exposure, and loss of use of the left arm.  The Veteran appealed this rating action to the Board. 

This appeal also stems from May and September 2007 rating actions issued by the above RO.  By a May 2007 rating action, the RO denied service connection for residuals of heat stroke and sleep apnea, and determined that new and material evidence had not been received to reopen a previously denied claim for service connection for a low back disability (claimed as spina bifida occulta with recurrent lumbosacral strain and arthritis).  The RO also awarded service connection for an anxiety disorder; an initial 10 percent rating was assigned, effective August 23, 2005--the date VA received the Veteran's initial claim for compensation for this disability.  By a September 2007 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for hypertension.  The Veteran appealed both of these rating actions to the Board.

In a September 2007 statement to VA, the Veteran maintained that his hypertension and sleep apnea were secondary to his service-connected anxiety disorder and that his sleep apnea was secondary to his hypertension.  (See September 2007 statement from the Veteran to VA, labeled as "Correspondence" and received into the Veteran's Veterans Benefits Management System (VBMS) electronic record on October 2, 2007 at page (pg.) 5).  In view of the foregoing, the Board has recharacterized the claims to accurately reflect the Veteran's contentions as indicated on the title page.   

Concerning the claim for service connection for a left arm disability on a new and material evidence basis, the Board notes that by an October 1984 rating action, the RO denied service connection for brittle bones of the left arm.  In June 2002, VA received the Veteran's claim for service connection for a left arm disability, which he claimed as loss of use of the left arm.  In Velez v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that when a veteran filed a claim for a nervous condition, this was not a new claim based on a distinctly diagnosed condition from a previously adjudicated claim for a stress disorder.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  The Court stated that, because the claims involved overlapping symptoms, the factual basis for the Veteran's claim was the same and thus distinguishable from the scenarios presented in Boggs and Ephraim.  Id, noting that in Boggs v. Peake, 520 F.3d 1330, 1334 (Fed. Cir. 2008) and Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the United States Court of Appeals for the Federal Circuit held that claims based on separate and distinctly diagnosed conditions must be considered separate and distinct claims. 

The Board concludes that this case is similar to the factual scenario presented in Velez because at the crux of each claim for service connection for a left arm disability is factual evidence that the Veteran had injured his left arm in a post-service motor vehicle accident.  Thus, the Board is broadening the scope of the claim because the present claim turns upon essentially the same history, factual bases as were considered in the prior final October 1984 rating decision--the Veteran has a left arm disability secondary to a post-service motor vehicle accident.  As such, the threshold question of whether new and material evidence has been received to reopen a previously denied claim for service connection for a left arm disability (originally claimed as broken bones and loss of use of the left arm) must first be addressed.  

In April 2009, the Veteran testified before the undersigned at a videoconference hearing conducted via the Cleveland, Ohio RO.  A copy of the hearing transcript has been received into the electronic record. 

In November 2009, the Board remanded the matters on appeal to the RO for additional development.  The matters have returned to the Board for further appellate consideration.  As noted by the Board in its remand, the skin cancer issue on appeal was recharacterized as whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for skin cancer due to exposure to chemical herbicides based on the RO's final and unappealed October 1984 rating action.   

Also developed for appellate consideration before the Board in November 2009 was the issue of entitlement to service connection for congestive heart failure.  By a September 2011 rating action, the RO granted service for coronary artery disease status post myocardial infarction and stent placement (previously claimed as congestive heart disease) as secondary to herbicide exposure. The RO assigned an initial 30 percent evaluation effective June 11, 2002; an initial 60 percent rating from December 21, 2005; and, an initial 100 percent rating from January 8, 2008.  This represents a complete grant of the benefit originally sought.  Thus, the Board does not have jurisdiction over this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (Board cannot possess jurisdiction over an issue where a rating decision constituted a full award of the benefit sought on appeal).  In view of the foregoing, the only issues remaining for appellate consideration are those listed on the title page.  

Finally, by April 2012 and March 2016 rating actions, the RO assigned initial 30 and 50 percent disability ratings to the service-connected anxiety disorder, effective August 23, 2005 and July 31, 2015--the date of a VA examination report reflecting an increase in severity of this disability, respectively.  (See April 2012 rating action at pg. 4 and March 2016 rating action).  Because the increase in the evaluations of the above-cited service-connected disability does not represent the maximum ratings available, the initial rating claim remains in appellate status and has been characterized to reflect the RO's actions as reflected on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Prior to further appellate review of the claims, the Board finds that additional substantive development is necessary.  Specifically, the AOJ should obtain outstanding VA treatment records that are potently relevant to the matters on appeal.  38 U.S.C.A. § 5103A (c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  First, a VA Medical Center (VAMC) hospitalization report reflects that the Veteran was hospitalized in June 2016 for a right parotid mass.  As this report might contain relevant evidence as to the etiology of the claimed disabilities on appeal, notably his MG, the June 2016 report should be secured on remand.  Id.  (See VAMC Report of Hospitalization, received into the record on June 20, 2016).  Second, a July 2015 VA treatment note reflects that the Veteran had continued to see the "VSC" for psychiatric rehabilitation.  (See July 2015 VA treatment report associated with VA treatment reports, dated from June 1998 to February 2016, at pg. 17).  As these outstanding records might contain evidence as to the nature and extent of the service-connected anxiety disorder during the appeal period, they should be secured on remand.  Id.  Additionally, outstanding records of VA treatment may be relevant to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the June 2016 VAMC hospitalization report for right parotid mass, all treatment records relating to the Veteran's psychiatric rehabilitation with the VSC, as referenced in a July 2015 VA treatment report, and all other outstanding VA treatment records.  All evidence obtained should be associated with the Veteran's VBMS electronic record.  If these records cannot be obtained, the RO should document why the records could not be secured.

2.  After completing the requested development and undertaking any other necessary development deemed indicated, the AOJ should adjudicate the issues on appeal in light of all the evidence of record.  Readjudication of the initial rating claim should also take into account whether "staged" ratings are appropriate pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).

If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity for response.  Thereafter, the case should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

